Case 4:16-cv-00053-RLY-DML Document 272 Filed 01/22/20 Page 1 of 1 PageID #: 7952




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

  APRIL DAMIANI as Administrator for the         )
  ESTATE OF JOSE DAMIANI, JR., and on            )
  behalf of herself,                             )
                                                 )
                             Plaintiff,          )
                                                 )
                        v.                       )     No. 4:16-cv-00053-RLY-DML
                                                 )
  MICHAEL ALLEN,                                 )
                                                 )
                             Defendant.          )

               COURTROOM MINUTES FOR JANUARY 21, 2020
            BEFORE THE HONORABLE RICHARD L. YOUNG, JUDGE


        On this date, Plaintiff April Damiani appears in person and by Counsels Russell

  Ainsworth, Anand Swaminathan and Sam Heppell. Defendant Michael Allen appears in

  person and by Counsels Scott Barnhart and Cory Voight. Stating they are ready to

  proceed, the trial of this cause is commenced. Those jurors regularly drawn are

  examined by the court and counsel, and those jurors selected are sworn.

        The court preliminarily instructs the jury and opening argument of counsel is

  heard. Evidence on behalf of the plaintiff is commenced.     The time for adjournment

  having arrived the court is adjourned until 8:30 a.m. tomorrow. The jury is admonished

  and allowed to separate.



  Distributed Electronically to Registered Counsel of Record
